                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      DOCKET NO: 1:19-CR-00039-MOC-WCM

UNITED STATES OF AMERICA                           )
                                                   )
              vs.                                  )
                                                   )                     ORDER
KATHY ANN CHO,                                     )
                                                   )
                      Defendant.                   )

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Modify

Conditions of Probation (#25) and Motion to Seal Letter from Probation (#26).

       On May 31, 2019, Defendant pleaded guilty to one count of transporting and receiving

Wild American Ginseng, in violation of 16 U.S.C. §§ 3372(a)(2)(B) and 3373(d)(1)(B). The Court

sentenced Defendant to two years’ probation. As a condition, Defendant was required to “submit

to home detention, with location monitoring technology,” for six months. (#23 ¶ 23).

       Defendant now requests removal of this location monitoring condition. In support, she

filed a letter from the U.S. Probation Office in Atlanta, which detailed sensitive medical

information, and which concluded that Defendant was unable to comply with the demands of this

condition. (#26-1). Having considered the matter, the Court enters the following Order.
                                         ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Seal Letter from Probation

(#26) is GRANTED, and the letter is SEALED. Furthermore, Defendant’s Unopposed Motion

to Modify Conditions of Probation (#25) is GRANTED, and the location monitoring condition is

REMOVED. Defendant shall otherwise abide by all previously imposed conditions.


                                        Signed: December 17, 2019
